Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 24, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142523                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 142523
                                                                   COA: 293325
                                                                   Benzie CC: 07-002025-FC
  DENNIS BRADFORD KING,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 14, 2010
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of Davis v United States, cert gtd ___ US ___; 131 S Ct 502; 178 L Ed 2d 368
  (2010), is pending before the United States Supreme Court and that the decision in that
  case may resolve an issue raised in the present application for leave to appeal, we
  ORDER that the application be held in ABEYANCE pending the decision in that case.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 24, 2011                        _________________________________________
           p0516                                                              Clerk